Title: [21] July 1766.
From: Adams, John
To: 


       Monday after Commencement. Last Saturday, I accidentally found a curious Volume, which Oaks Angier found in a Chest of Books be longing to an Uncle of his who died 45 Years ago. The Title Page and all the rest is gone till you come to the 18th. Page. It seems to be a Collection of Pamphlets, published in the memorable Year 1640, bound up together, in one Quarto Volume.
       Lord Digbies Speech. 9. Novr. 1640, concerning Grievances and the Triennial Parliament.
       Lord Digbies Speech Jany. 19. 1640 to the Bill for Triennial Parliaments.
       Nathl. Fiennes his Speech 9th. Feby. 1640. concerning the Londoners Petition, and the Government of the Church by Archbishops, Bishops &c.
       Francis Rous Esqrs. Speech before the Lords March 16th. 1640 upon presenting an Impeachment vs. Dr. Cossens, Dr. Maynwaring and Dr. Beale.
       Nathl. Fiennes’s 2d Speech touching the Subjects Liberty, against the late Cannons, and the new Oath.
       Lord Digbies Speech, concerning Bishops and the City Petition Feby. 9th. 1640.
       The Accusation and Impeachment of John Lord Finch Lord Keeper.
       Lord Faulklands 2d Speech after reading the Articles vs. Lord Finch.
       Four Speeches of Sir Edward Deering concerning Religion and the Government of Church.
       Bagshaws Speech Feby. 9. 1640 concerning Episcopacy and the London Petition.
       Three Speeches of Sir Benjamin Rudyer, concerning the Clergy, &c.
       Message from Commons to Lords by Mr. Pym Novr. 11. 1640 requesting Strafford to be taken into Custody.
       Articles of Impeachment vs. Thomas Earl of Strafford whereby he stands charg’d of High Treason.
       Earl of Bristows Speech 7th. Decr. 1640.
       Mr. Mainards Speech before both Houses. 24th. March in reply to Straffords Answer to his Articles at the Bar.
       The London Petition, a Particular of Prelatical Grievances.
       Articles vs. Secretary Windebanke.
       Lord Finch’s Speech, in the House of Commons, concerning Himself 21. Decr. 1640.
       Harbottle Grimstones Speech 18th. Decr. 1640 moving for an Impeachment of the Archbishop. He calls him the great and common Enemy of all Goodness and good Men.
       
       Message from the Queen to the Commons Feby. 5th. 1640.
       Sir Thomas Roe’s, concerning Trade 1640.
       Lord Faulklands Speech concerning Episcopacy.
       Pym’s Speech after the Articles vs. Strafford were read.
       Pym’s Speech after the Articles vs. Sir George Ratcliffe were read.
      